Title: To George Washington from William Stephens Smith, 6 October 1783
From: Smith, William Stephens
To: Washington, George


                        
                            Sir
                            New York 6th Octr 1783
                        
                        The enclosed Letters came by the last Packett I forwarded to your Excellency in the begining of the last
                            Month several Letters which I took from the post office, I hope they met with a safe conveyance—By Capt. Pickering I on
                            the 22d Ulto I forwarded the Glass Your Excellency was pleased to lend me about the close of the last Campaign—nothing
                            material has taken place since Mr Parkers last departure except the arrival of 12 large Transports said to be part of a
                            fleet from the West Indies. I am Your Excellency’s Obedient servt
                        
                            W.S. Smith
                        
                    